UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number0-28488 ZONES, INC (Exact name of registrant as specified in its charter) Washington 91-1431894 (State of Incorporation) (I.R.S. Employer Identification Number) 1102 15th Street SW, Suite 102 Auburn, Washington 98001-6509 (Address of Principal Executive Offices) (Zip Code) (253) 205-3000 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Common Stock Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo£ Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer£Accelerated filer£Non-accelerated filerT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No T The aggregate market value of the Common Stock held by non-affiliates as of the registrant’s most recently completed second quarter, June 30, 2006, was approximately $39,820,756, based upon the last sales price per share of $6.37 as reported by the NASDAQ Global Market. The number of shares of the registrant's Common Stock outstanding as of February 23, 2007 was 13,159,560. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the Registrant’s Annual Meeting of Shareholders to be held on April 26, 2007 have been incorporated by reference into PartIII of this Annual Report on Form 10-K. Explanatory Note The Company is filing this amendment to its Annual Report on Form 10-K/A (“Form 10-K/A”) to restate its Consolidated Statements of Cash Flows for the years ended December 31, 2006 and 2005 as described in Note 15, Restatement, of the Notes to Consolidated Financial Statements. The Consolidated Statement of Cash Flows for the fiscal year ended December 31, 2004 has been revised for conformity purposes.The Company has been in discussion with the staff of the Securities and Exchange Commission (“SEC”) regarding the Company’s classification of its inventory financing cash inflows and outflows within the operating and/or financing sections of its Consolidated Statements of Cash Flows.Following these discussions, the Company has concluded it would restate it’s Consolidated Statements of Cash Flows by reclassifying net cash flows related to its inventory financing, disclosed as a separate line item, from operating activities to financing activities.Consequently, this reclassification will result in a change to cash flows (used in) provided by operating activities with an equal and off-setting impact to cash flows (used in) provided by financing activities. This restatement does not have any impact on the Company’s previously reported overall net change in cash and cash equivalents in its consolidated statements of cash flows for any period presented.This restatement also has no impact on net income or net income per share in the previously reported consolidated statements of operations for the fiscal years ended December 31, 2005 and December 31, 2006 or in the previously reported unaudited condensed consolidated statements of operations for the three months ended March 31, 2006 and March 31, 2007, the three and six months ended June 30, 2006 and June 30, 2007, nor was there any effect on the previously reported consolidated balance sheets as of December 31, 2005 and December 31, 2006, the previously reported unaudited condensed consolidated balance sheets as of March 31, 2007 and June 30, 2007, or the previously reported consolidated statements of shareholders’ equity for the years ended December 31, 2005 and December 31, 2006. The consolidated statement of cash flows for the fiscal year ended December 31, 2004 has been revised to conform to this presentation. For the convenience of the reader, this Form 10-K/A sets forth the Company’s original Form 10-K as filed with the SEC on March 1, 2007 (the “Original 10-K") in its entirety, as amended by, and to reflect, the restatement.No attempt has been made in this Form 10-K/A to update other disclosures presented in the Original 10-K, except as required to reflect the effects of the restatement.This Form 10-K/A does not reflect events occurring after the filing of the Original 10-K or modify or update those disclosures, including the exhibits to the Original 10-K affected by subsequent events.The following sections of this Form 10-K/A have been amended to reflect the restatement: § Part II, Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Liquidity and Capital Resources) § Part II, Item 8. Financial Statements and Supplementary Data (Consolidated Statements of Cash Flows and Note 15 Restatement) In addition, this amendment on Form 10-K/A includes currently dated Sarbanes-Oxley Act Section 302 and Section 906 certifications of the Chief Executive Officer and Chief Financial Officer, attached hereto as Exhibits 31.1, 31.2, 32.1 and 32.2. This Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original 10-K for the year ended December 31, 2006, including any amendments to those filings. 2 ZONES, INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED DECEMBER 31, 2006 TABLE OF CONTENTS PART I Page No. Item 1. Business 4 Item 1A. Risk Factors 10 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 4A. Executive Officers of the Registrant 14 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 PART IV Item 15. Exhibits and Financial Statement Schedules 27 Signatures 29 3 Table of Contents Part I Item 1.Business This section contains forward-looking statements based on management’s current expectations, estimates and projections about the industry in which the Company operates, management’s beliefs, and certain assumptions made by management. These statements are made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995.All statements, trends, analyses and other information contained in this report relative to trends in net sales, gross margin and anticipated expense levels, as well as other statements, including words such as “anticipate,” “believe,” “plan,” “expect,” “estimate,” “intend,” and other similar expressions, constitute forward-looking statements. These forward-looking statements involve risks and uncertainties, and actual results may differ materially from those anticipated or expressed in such statements. Potential risks and uncertainties include, among others, those set forth in Item 1A of this Annual Report. Particular attention should be paid to the cautionary statements involving future profitability and sales levels, pressure on margins, reliance on vendor support and relationships, state tax uncertainties, the industry’s rapid technological change and the Company’s exposure to inventory obsolescence.Except as required by law, the Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. General Zones, Inc. (the “Company,” “We”) is a single-source direct marketing reseller of name-brand information technology (“IT”) products to the small-to-medium-sized business market (“SMB”), enterprise accounts and public sector accounts.Zones sells products through outbound and inbound account executives, catalogs and the Internet.Zones offers more than 150,000 products from leading manufacturers, including 3Com, Adobe, Apple, Cisco, Epson, HP, IBM, Kingston, Lenovo, Microsoft, Sony and Toshiba. Incorporated in 1988, Zones, Inc. is headquartered in Auburn, Washington. Buying information is available at http://www.zones.com or by calling 800-258-2088.The Company’s investor relations information can be accessed online at www.zones.com/IR. Industry Background We believe that the direct marketing reseller (“DMR”) channel has reached a level where most corporate IT customers have selected their vendor of choice, either direct through DMRs or indirect through value-added resellers (“VAR”).Future growth of the channel will be predicated on increased corporate profit levels, which can support an investment in new technology.Generally, we believe that in 2007 the DMR channel will grow at market rate, with our core business with the SMB expected to outpace the market.To exceed the market rate of growth overall, individual DMR vendors must take market share from their direct and indirect competitors. Customers make their IT purchasing decisions primarily based on service offerings, product selection, availability, convenience and price.DMRs offer a broad product and service selection, purchasing convenience and fast delivery. The DMR channel serves a fragmented market whose projected annual sales are in the multi-billions of dollars.DMRs are characterized by a low-cost structure characterized by few fixed costs, rapid inventory turns, centralized sales forces and highly automated internal processes, including the use of the Internet and electronic data interchange (“EDI”) links with major vendors and customers to streamline operations.Our strategy as a solution provider emphasizes a fulfillment model that integrates the procurement and resale of technology and related accessory product lines, and is supported by sales specialists, as well as value-added configuration and logistics services. We believe that customer decisions are based on the level of service they expect in relation to what they are willing to pay.Most DMRs have evaluated other indirect providers to determine which added services will differentiate and enable DMRs to gain market share from manufacturers selling direct and from other VARs. We continuously work with our vendor partners to maintain awareness of and to capitalize on new product announcements and purchasing trends. In particular, we are focused on the shift by commercial business customers to mobile technologies, their need for additional storage and security, and the anticipated introduction of new software solutions. 4 Table of Contents Our Business Our business is the procurement and fulfillment of IT solutions to the SMB, enterprise customers and the public sector marketplace.Our core business is focused on providing name-brand products at competitive prices to the commercial business and public sector markets within the United States.We believe that small business customers, meaning those with 50 to 100 computer users, are characterized by transactional purchasing, in contrast to medium-sized business customers, meaning those with 100 to 1000 computer users, who are relationship-driven with more frequent transactions.We believe that SMB customers have a high adoption rate for IT solutions and prefer a single-source provider to handle their procurement from end to end.Enterprise customers, defined as customers within the Fortune 2000 and having more than 1000 computer users, generally demand a much higher level of customer service.The public sector market is made up of three primary customer types:state and local government, federal government and education. These sectors require special pricing and participation in bid processes. As value-adds to our customers, we offer asset tagging, configuration and other third-party services, we also maintain integration of customers’ business needs and processes through ZonesConnect, the Company’s robust, automated Web-based procurement system. Our Business Strategy We acquire and develop ongoing relationships with commercial and public sector accounts primarily through dedicated teams of outbound sales account executives (“AE”).Although outbound telemarketing is our primary customer contact, we also reach customers through an integrated marketing and merchandising strategy that utilizes e-marketing and direct marketing vehicles, catalogs for demand response opportunities and corporate branding, customized Web stores for its commercial customers through ZonesConnect, and our recently introduced Business Development organization which includes a remote field sales force. We believe that our ability to grow in 2007 will depend on organic growth within our current account portfolio and increased reach, utilizing our growing force of field sales AEs, into the larger end of medium-sized customers and enterprise customers. We believe organic growth will develop as tenure and productivity increase in our existing AE base, driving an increase in the share of each customer’s total IT purchases.Additionally, we are committed to our 2006 decision to add dedicated marketing and sales support staff to focus on businesses at the smaller end of our SMB customer base, which is believed to be more transaction oriented. The field sales force will be focused on the identification, penetration and closure of new business customers to add to the existing client portfolio.Our business model relies on building and maintaining relationships with our customers to provide solutions to solve their needs. We strive to offer exemplary customer service in each transaction, which we define as Five Star Service.Five Star Service is founded on these principles:exceeding expectations, providing outstanding customer service, performing flawless execution, demonstrating the highest level of personal integrity, and placing the customer first.We strive to offer the most competitive value based on: · Price. Zones offers competitive pricing to its customers. · Availability. With more than 150,000 products available from more than 2,000 vendors, Zones strives to deliver the products its customers need. · Information. The technology industry is constantly changing with new and upgraded products and services, so Zones AEs receive continuous training throughout their careers. This allows them to serve as a knowledgeable extension of each customer's team. · Fulfillment. Zones strives to deliver every order complete and on time. · Service. Zones offers a breadth of services and sales specialists to support the customer IT relationship. For example, the Company’s customized online order management system, ZonesConnect, helps its customers reduce administrative costs and streamline the purchasing process. With additional services such as asset tagging, imaging, and product upgrades, Zones is a proactive business partner throughout the sales cycle. Our specific areas of concentration for realizing growth in our share of the IT-procurement market are: Business Development Organization.To drive market share growth, we have invested in client segmentation and geographical expansion, which has led to the introduction of the Business Development organization.This organization is responsible for creating an organization of remote, geographically dispersed AEs focused on acquisition of new customers and development of existing customers.This field sales force, along with its management team, is expected to grow to 20 team members by the end of the first quarter 2007.This team will be divided into two populations: AEs who will call on the larger end of medium-sized customers and AEs who will call on enterprise customers. 5 Table of Contents AE Hiring, Training and Development. We continually seek to attract, retain and motivate high-quality personnel.We intend to continue to increase AE headcount, but at a lower rate of growth due to our focus on improving the success rate of existing AEs.The increase in success rate should lower turnover and, in turn, reduce our expected 2007 hiring requirements.Management focuses on training and coaching AEs on best practices, product knowledge and how to access supportive collateral on the available marketing and merchandising programs and promotions.We focus on our relationship-based model, in which our AEs develop long-term relationships with customers through frequent telephone contact, knowledgeable technical advice, individual attention, quality service and convenient one-stop shopping. Expansion of Customer Base.
